Title: From George Washington to François Barbé de Marbois, 9 July 1783
From: Washington, George
To: Barbé de Marbois, François


                        
                            Sir,
                            Hd Qrs Newburgh July 9th 1783.
                        
                        The last Post brought me the honor of your favor of the first Instt inclosing an Extract from the Letter of
                            Monsr de Malesherbes to you.
                        I hardly know him, sufficiently, to express my gratitude & thanks to that Gentleman for his intended
                            favors—& the polite & flattering manner in which he seems disposed to confer them—Nor can I sufficiently
                            express my concern for the trouble he has had from my improper explanation to the misconception of, my good &
                            amiable friend the Marqs de la Fayette.
                        To cultivate Exotics for the purpose of making wine, or for my amusement, was never contemplated by me. The
                            spontaneous growth of the Vine in all parts of this Country—the different qualities of them & periods for
                            maturation, led me to conclude that by a happy choice of the species I might succeed better than those who had attempted
                            the foreign vine—accordingly, a year or two before hostilities commenced I selected about two thousand cuttings of a kind
                            which does not ripen with us (in Virginia) ‘till the repeated frosts in the Autumn meliorates the Grape and deprive the
                            Vines of their leaves It is then, and not before, the grape (which is never very pallitable) can be Eaten.
                        Several little Essay’s have been made by Gentlemen of my Acquaintance to cultivate the foreign grape, for
                            Wine but none had well succeeded; owing either to an improper kind or the want of skill in the managemt—for the most part
                            their Wine soon contracted an acidity, which rendered it unfit for use—one cause of which I ascribed to the ripening of
                            their grape in our Summer or Autumnul heats & to the too great fermentation occasioned thereby—This consideration
                            led me to try the wild grape of the Country—& to fix upon the species which I have already described, and which in
                            the Eight years I have been absent from my Estate has been little attended to. Had I remained at home, I should ‘ere this,
                            have perfected the experiment which was all I had in view.
                        Thus, my good Sir, have I given you the history of my proposed cultivation of the Vine—and all I ever had in
                            contemplation to attempt. I feel unhappy therefore at being the innocent cause of so much trouble to Monsr de Malesherbes
                            whose politeness, and goodness upon this occasion seems to have no bounds & fills me with gratitude &
                            acknowledgement which I beg the favr of you to convey to him in such terms as I know you are Master of, and which will do
                            more justice to my feelings than any Expressions of my own.
                        If, notwithstanding my former plans Monsr de Malesherbes will help me with a few sets, or cuttings of any one kind (& the choice is left altogether to himself) I will cultivate them with the
                            utmost care. I will always think of him when I go into my little Vineyard—and the first fruits of it shall be dedicated to
                            him as the Author of it—If to these he would add a few sets of the several kinds of Eating Grape for my Gardens it would
                            add much to the obligation he seems so well disposed to confer on me.
                        For the trouble you have had, & I am about to give you in this business you will please to accept my
                            thanks and the assurances of that esteem & regard with which I have the honr to be Sir Yr Most Obedt &
                            Most Hble Servt
                        
                            Go: Washington
                        
                    